The opinion of the court was delivered by
Bennett, J.
The county court should not have dismissed this cause for want of original jurisdiction. There is nothing in the case to show any bad faith in bringing this suit originally to the county court. That court has apparent jurisdiction on the face of the process, and though the referee finds that the largest sum which the plaintiff could have expected to have recovered for principal, was less than one hundred dollars, yet when the claims were adjusted, the amount of principal and interest exceeded one hundred dollars. The plaintiff might well have apprehended that such would be the fact when he commenced his suit.
In regard to the sum for which a recovery should be had, it seems the possession commenced in November, 1849, at an annual rent of one hundred and fifty dollars, and continued, in fact, until the 10th of November, 1852.
No agreement was found as to the time the tenancy should expire, or in what manner it should be determined. Kent had been paid from time to time, down to the fourth day of January, 1853. From the facts found, we think, it became a tenancy from year to year, and that the defendant could not be ejected without a notice to quit; Barlow v. Wainwright, 22 Vt. 88.
In that case, it was also held, that the tenant could not quit at pleasure, and thus debar the landlord of all accruing rent. In a tenancy from year to year, a right to a notice should, at least to some extent, be regarded as reciprocal. The plaintiff in this case, when he was informed by the defendant, in the fall of 1852, that he was about to quit, only made a claim for rent up to the first of April, 1853, and, as it may well be supposed the defendant may have acted in view of such claim, the plaintiff should be limited by the claim then made, and indeed he does not now claim to recover any rent since that time.
The judgment of the county court is affirmed.